DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, 10-14, 16-17, & 19-26 are currently pending on the application of which claims 1, 4, 19-20, & 23-24 are amended, claims 25-26 are newly added, and claims 2-3, 8-9, 15, & 18 have been canceled.
In light of the amendments to claims the rejections to the claims is withdrawn in order to present the new grounds of rejection below.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To promote compact prosecution, applicant’s argument regarding the placement of the water tank will be addressed here. Applicant argues that the placement of the water tank and evaporator would provide a convection phenomenon to move water into the water tank, and cites pp. 13-14. However, this feature is only present when the heat transfer pipe is present along the compressor and connecting to the water tank, currently claim 1 does not recite that structure that would make such an argument relevant. There is no structure recited in the claim that would provide the feature applicant is arguing. Furthermore, the new ground of rejection below would provide a water tank above a compressor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A). 
Werner discloses a dishwasher comprising (Fig.1): a dishwasher body comprising a tub (ref 1) that defines a washing space (interior of ref 1) therein and a sump (ref 5) that is disposed vertically below the tub and configured to accommodate washing water; a heat pump (ref 18) comprising a compressor (ref 19), an evaporator (refs 22a/22b), an expansion apparatus (ref 21), and a condenser (ref 20a, [0015]); a water jacket (ref 12, water tank reading on water jacket as it stores washing water) configured to store washing water therein [0010-0011]; a connection pipe (see line from ref 12, which includes refs 15 & 16, to ref 5) configured to supply washing water in the water jacket into the sump [0012]; a water tank (ref 11) disposed at an upper side of the compressor (ref 11 above ref 19) and configured to receive water [0010-0011]; wherein the heat pump further comprises: a water jacket condenser (ref 20b) disposed inside the water jacket and configured to be in direct contact with washing water in the water jacket to thereby heat the washing water in the water jacket [0015], and a refrigerant passage switching valve (ref 25) having a first end connected to the compressor and second ends connected to the sump condenser and the water jacket condenser, respectively, the refrigerant passage switching valve being configured to switch supply of refrigerant between the sump condenser and the water jacket condenser [0016], wherein the evaporator is disposed at an inside of the water tank (see ref 22a) and configured to exchange heat with water in the water tank [0017].
Werner does not explicitly disclose: the condenser being sump condenser disposed inside the sump and configured to exchange heat with washing water in the sump; the water jacket disposed at a sidewall of the dishwasher body; a controller configured to control the heat pump to be driven to thereby increase a temperature of washing water in the sump; and wherein the controller is configured to, prior to heating washing water in the sump, control the refrigerant passage switching valve to supply refrigerant discharged from the compressor to the water jacket condenser to thereby heat washing water in the water jacket and supply the washing water heated by the water jacket condenser to the sump through the connection pipe.
However, Werner does indicate the condenser being located within the tub [0015], a control element being present [0020], and the water tank being disposable in a different location to avoid the usage of a pump [0012]. Werner also does appear to indicate the process of heating up fresh rinse water in the water jacket prior to heating the sump condenser [0016 & 0020-0025]. The placement of a condenser in the sump and a fresh water tank (i.e. water jacket) at a sidewall of the dishwasher is a known placement of such elements, as evidenced by Heinle. Similarly, the ability to utilize a controller controlling a heat pump is also taught by Heinle. Assuming arguendo that Werner does not explicitly state the controller performing the jacket condenser heating prior to a sump heating, such a feature would have been obvious in view of Helwig.
Heinle discloses an art related dishwasher (Fig.1, abstract) comprising: a body (Fig.1 ref GS, [0071]) comprising a tub (Fig.1 ref SB, [0071]) with a washing space (interior of ref SB) and a sump (Fig.1 ref PS, [0071]) vertically below the tub and configured to receive washing water; a heat pump (Fig.1 ref WP1, [0080]) comprising a compressor (Fig.1 ref KP, [0080]), evaporator (Fig.1 ref VD1, [0080]), expansion valve (Fig.1 ref DM, [0080]), and a condenser (Fig.1 ref VF1 [0080]), wherein the condenser is located in the sump (see Fig.1 & [0081]) and configured to exchange heat with the washing water inside the sump; and a controller (Fig.1 ref CO, [0086]) configured to control the heat pump to be driven to thereby increase a temperature of the washing water inside the sump (abstract in conjunction with [0090-0091] and Figs.1-2 where an increase in tub temperature is indicative of an increase in sump temperature). Heinle further showcases a location for a water container is known to be disposed on a sidewall (see Fig.1 ref WT1, [0073-0074]).
Helwig discloses an art related dishwasher (abstract), wherein in order to effectively clean dishware a prewashing cycle (synonymous to a pre-rinse cycle) with hot water is provided (Col.1 lines 53-60).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include a controller and relevant control components in order to control the heat pump (Heinle [0086]), in a manner such that a hot prerinse/prewash cycle is performed in order to effectively clean dishware (Helwig lines 53-60). Such a modification would heat stored fresh water within the water jacket prior to supplying it to the tub (i.e. prior to heating any washing water in the sump with the sump condenser). A skilled artisan would also find it obvious to place the water jacket on a sidewall of the dishwasher body and provide the condenser as a sump condenser, as they are known locations for such elements. It is in the purview of one of ordinary skill in the art to place a component in different configuration, with a reasonable expectation of success. This is especially true when the configurations the components are being placed in are known configurations for said components. See MPEP 2144.04 Section VI.
As to claim 10, Modified Werner teaches the dishwasher of claim 1, further comprising: a water pipe (Werner ref 6 & 17) connected to the water jacket and configured to supply washing water; and a water valve (Werner ref 7) configured to open and close the water pipe. Werner discloses a first step is to supply water to a tank [0013, 0024], and controller operation of an inlet valve to supply water prior to operating a compressor is present (see Heinle Fig.2 ref SZV opening prior to operation of compressor ref SKP). Furthermore, it is obvious to supply fluid into a tank prior to operating a condenser to heat the fluid in the tank (i.e. a person having ordinary skill in the art would not try to heat a fluid tank without putting fluid in it).
As to claim 16, Modified Werner teaches the dishwasher of claim 1, further comprising a water pipe (see Werner line with ref 9) connected to the water tank and configured to supply water to the water tank.

Claims 4 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 1 above, and further in view of Arlid (EP2810595A1).
As to claim 4, Modified Werner teaches the dishwasher of claim 1, but does not disclose the presence of filters. However, using filters within a sump is well known in the art, as evidenced by Arlid.
Arlid discloses an art related dishwasher (abstract) which utilizes a heating element in the sump (see Fig.5 and abstract). The dishwasher has a first filter (Fig.5 ref 10 also [0030 & 0037]) that covers an upper opening of the sump and a second filter disposed vertically below the first filter in the sump and disposed radially inward of the sump condenser (Fig.5 ref 8a also [0011 & 0044]) which is configured to block contaminants moving from and inside of the sump to the condenser. The filter configuration allows for prevention of food becoming stuck onto a heating element [0008]
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include a filter in order to prevent food from getting stuck on the heating element (Arlid [0008]).
Regarding claims 23-24, Modified Werner teaches the dishwasher of claim 1, wherein the sump condenser appears to be in contact with and extends along an inner surface of the sump (see Heinle Fig.1). Also, the sump condenser has a first end connected to an evaporator and another end connected to the compressor (see Heinle Fig.1 & Werner Fig.1). Modified Werner does not disclose a lower end of the condenser connected to the evaporator, the upper end of the condenser connected to the compressor, and that the sump has an inner diameter or the condenser within said inner diameter. However, sumps are known to generally have a shape which has a diameter. Further, such a condenser configuration is known in the art, as evidenced by Arlid. 
Arlid discloses an art related dishwasher (abstract) which utilizes a heating element in the sump (see Fig.5 and abstract). The sump has an inner diameter in which the condenser is disposed and the condenser contacts the inner surface of the sump (Fig.5). The heating element is a coiled spiral shaped condenser [0006] around an inner surface wall of the sump (see Fig.5) in order to increase heating efficiency, reduce cost, and avoid debris on the condenser [0007-0008]. The shape of the condenser coil is adapted to the interior of the sump [0034]. Further Arlid showcases the coil having a top end (see Fig.5 coil starting near ref 6) and a lower end (see Fig.5 coil ending near ref 8b), wherein the top portion is connected to an inlet source (Figs.3-4 ref 5a also [0036]) and an outlet is connected to another source (Figs.3-4 ref 5b also [0036]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include a sump condenser, as disclosed by Arlid, in order to increase heating efficiency and reduce cost (Arlid [0007-0008]). As a condenser inlet is received from a compressor and an outlet is sent to an evaporator (see Werner and Heinle Fig.1), the sump condenser of Modified Heinle reads on the limitations of claim 24.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), & Arlid (EP2810595A1), as applied to claim 4 above, and further in view of Fumagalli (EP1386575B1). 
As to claims 5-6, Modified Werner teaches the dishwasher of claim 4, wherein the second filter has an aperture and there is a third filter (Arlid Fig.5 ref 8b) that covers an aperture of the second filter but the aperture is not an upper aperture but a lower aperture. However, such a configuration is known in the art as evidenced by Fumagalli.
Fumagalli discloses a dishwasher (Fig.1) with a filter configuration [0001], wherein the sump has a cylindrical opening (see Fig.2 for purposes of clarity) and has a conical cross section [0124-0125]. The filter arrangement of Fumagalli comprises a first filter that covers the upper opening (see Figs.2-4 ref 11) and a second filter disposed vertically below the first filter (see Figs.2-4 ref 12) and configured to block contaminants. The second filter further comprise an upper aperture (see Fig.2) wherein a third filter (Figs.2-4 ref 24) resides and covers said aperture. The second filter having a plurality of meshes (Fig.2 ref 124) with each opening in the mesh being less than a plurality of holes (see Fig.2 holes in ref 11) in the first filter (see holes of ref 11 compared to ref 12, also [0078 & 0105]. Fumagalli and Werner are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Werner to include the utilize the filter configuration of Fumagalli in place of the filter of Arlid in order to effectively filter out particles (Fumagalli [0030-0033]). It is in the purview of one of ordinary skill in the art to utilize one known filter in place of another with a reasonable expectation of success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1), Helwig (US4315140A), Arlid (EP2810595A1), and Fumagalli (EP1386575B1) as applied to claim 6 above, and in further view of Jeon (US5601660A).
Regarding claim 7, Modified Werner teaches the dishwasher of claim 6, wherein the third filter has a plurality of through portions but does not disclose the size of said portions relative to the holes of the first filter. However, utilizing holes of a larger size on an innermost filter is known in the art as evidenced by Jeon.
Jeon discloses a filtering apparatus for a dishwasher (abstract) wherein the filter comprises three filters (see Fig.3 refs 8, 9, & 10). The first filter (Fig.3 ref 9) covers a cylindrical opening of the sump, the second filter (Fig.3 ref 10) is disposed vertically below the first filter, and a third filter (Fig.3 ref 8) that covers an upper aperture of the second filter. The third filter has holes that are larger than the holes of the first filter in order to filter out an array of different sized particles (Col.1 lines 55-63). Jeon and Werner are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the third filter holes of Modified Werner to be larger than that of the first filter holes in order to effectively filter out both large and intermediate sized food particles. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 10 above, and in further view of Sclip (US20150201466A1).
Regarding claim 11, Modified Werner teaches the dishwasher of claim 10, wherein Heinle discloses that temperature sensors can be provided in order to control activation and deactivation of the heat pump [0092 & 0134] based on temperatures of the water tank and sump (see Fig.2). Thus, one of ordinary skill in the art would supply Modified Werner with corresponding temperature sensors for each condenser output (i.e. storage water tank, rinsing water/jacket, and sump) and utilize the controller to activate and deactivate the heat pump in conjunction with the temperature sensor. However, assuming arguendo that Modified Werner does not supply a temperature sensor within the jacket, the following alternative rejection is provided. Providing a sensor within the heating device is known in the art as evidenced by Sclip.
Sclip discloses a heating device for dishwashers (abstract, [0001]) and further teaches that sensors should be provided near or within the heating device such that power is cut off from the heating when a specified temperature is reached [0002-0003, 0020] in order to prevent damage to the heating device. Sclip and Werner are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include a temperature sensor in the water jacket in order to regulate heat pump operation (Heinle [0092& 0134]). Performing such a modification would prevent possible damage to the heat pump circuit (Sclip [0002-0003 & 0020]). Furthermore, one of ordinary skill in the art understands that the closer a temperature sensor is placed to the heat exchange boundary, the more accurate and less time delay the signal to the controller and more efficient the overall control scheme.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 1 above, and in further view of Dreossi (US20170051953A1, hereafter D1).
Regarding claim 12, Modified Werner teaches the dishwasher of claim 1, wherein an electrical heater may also be present (see Werner [0023-0024 steps 3 & 4]. Also, Heinle discloses: an electric heater (Heinle [0103]) to heat water in the sump; a temperature sensor (see Fig.2 ref TSB, also [0092]) configured to sense the temperature of the washing water in the sump. By virtue of the monitor activating and deactivating the heat pump based on the temperature (Heinle [0092]), it is apparent that the controller monitors and compares the temperature signal until it reaches a preset value and then turns off the heat pump. Further, the electric heater runs partially in parallel (Heinle [0103]) with the heat pump when below the specified preset temperature (Heinle [0054]) and there exists some preset period of time from a reference time point where the comparison is made (Heinle see Fig.2 temperature graph ref TSB in conjunction with SKP graph). A skilled artisan would have found it obvious to include such an electric heater and temperature sensor in the sump in order to provide the desired heating of the tub to a specified temperature. However, assuming arguendo that Heinle does not explicitly state a temperature sensing unit within a sump, the following alternative explanation is provided. The placement of a temperature sensor within a sump for detection of the temperature of water in the sump is known in the art, as evidenced by D1.
D1 discloses an art related dishwasher (Fig.1) with a heat pump configuration (abstract) wherein a known position for a temperature sensor is located within a sump (Fig.1 ref 17). D1 and Werner are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include the temperature sensor within the sump of the dishwasher, as such a position is a known place for said temperature sensor. Further, it is in the purview of one of ordinary skill in the art to provide a temperature sensor in a known location when the specific location is not provided.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1), Helwig (US4315140A), & Dreossi (US20170051953A1, hereafter D1) as applied to claim 12 above, and in further view of Qi (US20150337859).
Regarding claim 13, Modified Werner teaches the dishwasher of claim 12, wherein the dishwasher further comprises a circulation pump connected to the sump (Werner ref 4, [0008]) and is configured to circulate washing water in the sump. Modified Werner does not disclose the electric heater and temperature sensing unit being disposed inside the circulation pump. However, such a configuration is known in the art as evidenced by Qi.
Qi discloses an electric heater pump (abstract) for dishwashers [0003], wherein the pump comprises a heater (Fig.2 ref 3, also [0034]) and a temperature sensor (Fig.1 ref 226, also [0032]) disposed within the pump. The configuration of the pump of Qi allow for more efficient heating [0004]. Qi and Werner are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the heater/pump/sensor of Werner to include the heater pump of Qi in order to obtain a more efficient heating arrangement (Qi [0004]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 1 above, and further in view of Spang (US20170143181A1).
Regarding claim 14, Modified Werner teaches the dishwasher of claim 1, wherein Werner does not show the compressor and evaporator stored in an inner space of the dishwasher. However, placement of a compressor and evaporator in a dishwasher inner space is known in the art, as evidenced by Spang.
Spang discloses an art related dishwasher (Figs.1-2) wherein it is showcased that an evaporator (Fig.1 ref 26) and compressor (Fig.1 ref 30) are provided within a dishwasher body inner space. It is well understood that providing such elements within the dishwasher provides a dishwasher that would take up less floor space due to the components being internally provided.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include the compressor and evaporator within an inner space in the dishwasher body in order to provide a more compact and space saving dishwasher. See also MPEP 2144.04 Section VI.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 16 above, and further in view of Bertram et al. (US20200187749A1).
Regarding claim 17, Modified Werner teaches the dishwasher of claim 16, further comprising a water pipe open-close valve (Werner ref 9) that is configured to open and close the water pipe. Modified Werner does not teach a level sensor in the water tank, however such a feature would have been obvious in light of Bertram.
Bertram discloses an art related dishwasher having a heat pump (abstract) wherein a water tank (Fig.3 ref 24, also [0048]) has a level sensor (reads on water level sensing unit) in order to sense a level of water in the tank and correspondingly effectively open or close the valve via controller operation [0037 & 0054] in order to fill the water tank.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Werner to include a water level sensor in the water tank, and configure to controller to operate the valve based on the water level, in order to ensure that the water in the water does not stay low (Bertram [0054]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1), Helwig (US4315140A), & Bertram et al. (US20200187749A1), as applied to claim 17 above, and further in view of Chu et al. (CN101440998A). 
Regarding claims 19-20, Modified Werner teaches the dishwasher of claim 17, but does not teach a heat transfer pipe configured to carry water and transfer heat from the water to the water tank. However, such a feature would have been obvious in view of Chu.
Chu discloses a heat pump, wherein a cylindrical compressor (Figs.3 & 6 ref 1) utilizes cooling water to prevent overheating of the compressor [0036-0038]. By utilizing a water-cooling coil (Figs.3 & 6 ref 6, reads on heat transfer pipe) around the circumferential exterior of the compressor overheating is decreased and compressor life is increased [0036-0038]. The heat is transferred from the compressor to a water tank (see Figs.3 & 6 refs 10 & 14). Chu and Werner are related in the use of heat pumps for heating a liquid.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the compressor of Modified Werner to utilize a cooling water coil arranged around a circumferential surface of the compressor in order to cool the compressor to prevent overheating and extend the life of the compressor (Chu [0036-0038]). Such a modification would provide a heat transfer member that transfers energy from the compressor the water tank. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 1 above, and further in view of Arlid (EP2810595A1) & Jacobs (US3049133A).
As to claim 25, Modified Werner teaches the dishwasher of claim 1, wherein Heinle appears to show a conically shaped sump. However, Modified Werner does not explicitly teach the sump shape or coil diameter. However, such features would have been obvious in view of Arlid and Jacobs.
Arlid discloses an art related dishwasher (abstract) which utilizes a heating element in the sump (see Fig.5 and abstract). The heating element is a coiled spiral shaped condenser [0006] around an inner surface wall of the sump (see Fig.5) in order to increase heating efficiency, reduce cost, and avoid debris on the condenser [0007-0008]. The shape of the condenser coil is adapted to the interior of the sump [0034] and can be conical in nature [0014].
Jacobs discloses an art related dishwasher (Fig.1) with a conical sump (Fig.1 ref 18). Conical sumps have long been well-known and utilized in the art of dishwashers. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the sump of Werner to utilize a conical sump, as such is a well-known shape for a sump in the dishwasher art. Further, it is in the purview of one of ordinary skill in the art to utilize one known sump shape in place of another with a reasonable expectation of success. See also MPEP 2144.04 Section IV. A skilled artisan would further supply a spiral shaped condenser coil whose shape conforms to the sump in order to increase heating efficiency, and reduce cost (Arlid [0007-0008, 0014, & 0034]). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (CH699692B1) in view of Heinle et al. (US20180028042A1) & Helwig (US4315140A), as applied to claim 1 above, and further in view of NPL2.
As to claim 26, Modified Werner teaches the dishwasher of claim 1, wherein a condenser is located in the water tank (Werner [0025]), whose heat is supplied by the compressor (i.e. working material experiencing forced convection). Convective heat transfer is present when there is an area being heated (i.e. surface area of liquid in the water tank on the condenser), a heat transfer coefficient (i.e. free convection of liquid in the tank), and a temperature difference (i.e. temperature between the condenser and the water in the tank). As all elements are present, there exists convective heat transfer from the compressor to the water tank. See also evidentiary reference NPL2, showcasing convective heat transfer formula as well as convective heat transfer coefficients. Also, so long as the two components are within proximity to each other, there is some part of convective heat transferring occurring due to the temperature gradient inherently present during compressor operation.
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation of a water passage that partitions the water jacket is being understood as substantially shown in Fig.12 of the instant application. The water inflow passage must physically divide the area of the water jacket to form a separate space for condensation and a separate space for water storage. The closest prior art is that stated in the rejection above, however the references indicated above fail to disclose the limitations of claims 21 & 22. The closest prior art that indicative of only the limitations in claim 21 is previously recited reference Lee (US20140261576A1) who discloses a water recycling portion (which reads on a water tank) and a water storing region (Fig.5 ref 120 reading on a water jacket). The water jacket having an inlet passage (see Fig.5 ref 165) that divides that water jacket into a water storage portion (Fig.5 ref 120) with a portion for condensate formation (see Fig.7B air flow portion out of ref 165a area). The referenced water passage extends both upwardly and horizontally. However, when Lee is viewed as a whole, the purpose of the water tank and jacket combination together is to allow for storage of sump water and fresh water within a single casing, with the specific purpose of not cooling the stored sump water in order to save energy [0124 & 0129]. The teachings of Lee would provide a skilled artisan with motivation to include the water tank and water jacket with the claimed inflow passage at the cost of removing the evaporator within the water tank. The inclusion of the evaporator within the water tank would counteract the presence of the sump condenser and its purpose. Accordingly, if such a modification were to be made with the inclusion of an evaporator within the combined water tank and water jacket, it would fundamentally hinder the purpose which it is meant to serve, as taught by Lee. Thus, it is concluded that a skilled artisan would not perform such a modification without impermissible hindsight. Further, although the presence of condensation chambers is known in the dishwasher art, they are normally attributed toward the function of condensing moisture laden air prior to exiting a dishwasher and would not desire any sort of water storage portion with a condenser therein. Accordingly, subject matter claims 21-22 are considered allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/SPENCER E. BELL/Primary Examiner, Art Unit 1711